Title: To George Washington from Major Colerus, 1 May 1777
From: Colerus, Christian Henri Carolus de
To: Washington, George

 

His Exellency
Philadelphia the 1h may 1777.

It is very unhapy, that with the sincerest desire to be useful to my Country, I see myself so forgotten. I flattered me, that deserving under your and General Lees eyes in the last campaign, and having conducted myself in the manner to deserve your and His esteem, I should be distinguished from the croud of the strangers, who I see every day loaded with honours and advantages, without having most other titles as those that they Appropriated them selfs, very few have the leasest notion of the service and not one was to some use to the continent: and I, sir, have been since the September 1776 in every actions, except Princetown; Your exellency self honoured me with the greatest opinion, nevertheless I am neglected. the whole world knows your equity, how will they Judge of me? all that I owe to my reputation and to the satisfaction of my familly, requirs to intreat your exellency, to look at it with some consideration. at least Please to grant me the testimony that I deserve, since I am in the Continental service. Your Respectfully Most obedient humble servant

Colerus


I expect your favour.

